*769
ORDER

PER CURIAM.
In a consolidated appeal, Leroy Shobe (“Defendant”) challenges his conviction by a jury of burglary in the first degree, for which he was sentenced to twenty years imprisonment as a prior and persistent offender, and the denial of his Rule 29.15 motion alleging ineffective assistance of counsel.
We have reviewed the record and find the claims of error asserted on direct appeal are without merit. Further, the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would not serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).